Title: From Thomas Jefferson to Steuben, 7 February 178[1]
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Febry. 7th. 178[1]

The bearer hereof Colo. Gaines a militia Officer in the County of Amherst being desirous to become qualified in fact for the command he holds in his county, has applied to us to be permitted to serve on such a footing as will place it in his power to acquire a knowledge of his duty, asking nothing but rations and forage; while others, offended at the preference given to Officers formerly of the Line, have resigned commissions the duty of which they were not qualified to discharge; this Gentleman more laudably determines to learn those duties. This spirit we wish to encourage because produced by a due temperement of modesty and patriotism. New therefore as the undertaking is, I must beg the favor of you to find some means of disposing not only of him but of any others who may apply for the same purpose, so as to put it in their power to acquire the knowledge necessary to enable them to act in their proper command hereafter. The rations and forage allowed them shall be at the expence of the State.
I am with much respect Sir Yors., &c. &c.

Thomas Jefferson

